Citation Nr: 1540595	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2. Entitlement to an initial disability rating in excess of 10 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2014, the Veteran presented sworn testimony during a Travel Board hearing in Portland, Oregon, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

In an August 2014 decision, the Board denied the Veteran's low back claim.  The Veteran appealed the Board's denial of an increased rating for the low back to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court issued an order granting a May 2015 Joint Motion for Remand (JMR).  This issue has subsequently been returned to the Board.

The RO denied a claim for service connection for bilateral knee osteoarthritis in March 2013.  In January 2014, the Veteran submitted a statement indicating he still wished to pursue service connection for his bilateral knees.  The RO construed this as a petition to reopen the denied claim.  However, as this statement indicated that he was disagreeing with the denial of service connection and was received within one year of the rating decision, the Board will liberally construe this statement as a notice of disagreement (NOD) to the March 2013 denial of service connection for the bilateral knees.  No statement of the case (SOC) has been issued in response to the January 2014 NOD.  Because the filing of an NOD initiates appellate review, this claim must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the bilateral knee claim, as noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's January 2014 NOD with the March 2013 rating decision denying service connection for bilateral knee osteoarthritis.  Therefore, the issue of entitlement to service connection for a bilateral knee disability must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the low back claim, this claim is being remanded for the scheduling of a new VA examination in compliance with the May 2015 JMR and Court Order.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of the denial of service connection for a bilateral knee disability.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

2.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to address the current severity of his low back disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All indicated studies should be completed, including range of motion testing and neurological testing, if appropriate.  The examiner should also comment on whether the Veteran's service-connected low back disability affects his ability to gain and maintain employment.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's low back claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




